*1287
ORDER

PER CURIAM.
AND NOW, this 27th day of June, 2012, the Petition for Allowance of Appeal is GRANTED on the following issues, as stated by Petitioner:
(1) Did the Superior Court err in holding that, before a trial court may admit a child’s statements pursuant to the Tender Years Act, the court must first conclude that the child is competent to testify?
(2) Did the Superior Court err in determining that the trial court abused its discretion by admitting the child victim’s out-of-court statements under the Tender Years Act, where the trial court found sufficient indicia of reliability such that the child was likely to have been telling the truth when the statements were made?